Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose a snow plow vehicle with “a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of at least one of the snow plow blade and a spreader.” (fig 3) with all other limitation cited in claims 1 and “controlling operational aspects of a snow plow blade or a spreader connected to a vehicle, comprising: setting a mode switch in the vehicle to a normal mode, whereby the user-actuated controls are connected to the vehicle chassis wiring; controlling vehicle or peripheral functions by actuating one or more of the user-actuated controls in the normal mode; setting the mode switch to a snow mode, whereby one or more user-actuated controls integrated into a steering wheel of the vehicle are connected to a control system configured to control operational aspects of at least one of the snow plow blade and the spreader; and controlling one or more operational aspects of the snow plow blade or spreader by actuating one or more of the user-actuated controls in the snow mode” (fig 3)  with all other limitations cited in claims 10 and  “and a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of the driving hazard mitigation equipment.” (fig 3)  with all other limitations cited in claims 17.


Lashua US 20050039968 and US 20060231309 discloses snow plow control system on a steering wheel (fig. 1-2 but does not disclose “a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of at least one of the snow plow blade and a spreader.” with all other limitation cited in claims 1 and “controlling operational aspects of a snow plow blade or a spreader connected to a vehicle, comprising: setting a mode switch in the vehicle to a normal mode, whereby the user-actuated controls are connected to the vehicle chassis wiring; controlling vehicle or peripheral functions by actuating one or more of the user-actuated controls in the normal mode; setting the mode switch to a snow mode, whereby one or more user-actuated controls integrated into a steering wheel of the vehicle are connected to a control system configured to control operational aspects of at least one of the snow plow blade and the spreader; and controlling one or more operational aspects of the snow plow blade or spreader by actuating one or more of the user-actuated controls in the snow mode” with all other limitations cited in claims 10 and  “and a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of the driving hazard mitigation equipment.” with all other limitations cited in claims 17.

Pillar et al. US 20050234622 discloses different interchangeable module on the chassis to be used for different purposes e.g. sweeper in the summer and snow blower or snow plow in the winter but does not disclose “a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of at least one of the snow plow blade and a spreader.” with all other limitation cited in claims 1 and “controlling operational aspects of a snow plow blade or a spreader connected to a vehicle, comprising: setting a mode switch in the vehicle to a normal mode, whereby the user-actuated controls are connected to the vehicle chassis wiring; controlling vehicle or peripheral functions by actuating one or more of the user-actuated controls in the normal mode; setting the mode switch to a snow mode, whereby one or more user-actuated controls integrated into a steering wheel of the vehicle are connected to a control system configured to control operational aspects of at least one of the snow plow blade and the spreader; and controlling one or more operational aspects of the snow plow blade or spreader by actuating one or more of the user-actuated controls in the snow mode” with all other limitations cited in claims 10 and  “and a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of the driving hazard mitigation equipment.” with all other limitations cited in claims 17.

Pryor US 20080024463 discloses reconfiguring buttons on the steering wheel  but does not disclose “a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of at least one of the snow plow blade and a spreader.” with all other limitation cited in claims 1 and “controlling operational aspects of a snow plow blade or a spreader connected to a vehicle, comprising: setting a mode switch in the vehicle to a normal mode, whereby the user-actuated controls are connected to the vehicle chassis wiring; controlling vehicle or peripheral functions by actuating one or more of the user-actuated controls in the normal mode; setting the mode switch to a snow mode, whereby one or more user-actuated controls integrated into a steering wheel of the vehicle are connected to a control system configured to control operational aspects of at least one of the snow plow blade and the spreader; and controlling one or more operational aspects of the snow plow blade or spreader by actuating one or more of the user-actuated controls in the snow mode” with all other limitations cited in claims 10 and  “and a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of the driving hazard mitigation equipment.” with all other limitations cited in claims 17.


Bach US 20100188343 discloses  providing a touchpad on a steering wheel and switching between a first mode and a second mode  but does not disclose “a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of at least one of the snow plow blade and a spreader.” with all other limitation cited in claims 1 and “controlling operational aspects of a snow plow blade or a spreader connected to a vehicle, comprising: setting a mode switch in the vehicle to a normal mode, whereby the user-actuated controls are connected to the vehicle chassis wiring; controlling vehicle or peripheral functions by actuating one or more of the user-actuated controls in the normal mode; setting the mode switch to a snow mode, whereby one or more user-actuated controls integrated into a steering wheel of the vehicle are connected to a control system configured to control operational aspects of at least one of the snow plow blade and the spreader; and controlling one or more operational aspects of the snow plow blade or spreader by actuating one or more of the user-actuated controls in the snow mode” with all other limitations cited in claims 10 and  “and a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of the driving hazard mitigation equipment.” with all other limitations cited in claims 17.

Legel US 20170062148 discloses a control for now plow or winch  but does not disclose “a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of at least one of the snow plow blade and a spreader.” with all other limitation cited in claims 1 and “controlling operational aspects of a snow plow blade or a spreader connected to a vehicle, comprising: setting a mode switch in the vehicle to a normal mode, whereby the user-actuated controls are connected to the vehicle chassis wiring; controlling vehicle or peripheral functions by actuating one or more of the user-actuated controls in the normal mode; setting the mode switch to a snow mode, whereby one or more user-actuated controls integrated into a steering wheel of the vehicle are connected to a control system configured to control operational aspects of at least one of the snow plow blade and the spreader; and controlling one or more operational aspects of the snow plow blade or spreader by actuating one or more of the user-actuated controls in the snow mode” with all other limitations cited in claims 10 and  “and a mode switch connected to the user-actuated controls, the control system, and vehicle chassis wiring; wherein the mode switch is configured to switch between a normal mode, wherein the user-actuated controls are connected to the vehicle chassis wiring and are configured to control vehicle or peripheral functions, and a snow mode, wherein the user-actuated controls are connected to the control system, and are configured to control operational aspects of the driving hazard mitigation equipment.” with all other limitations cited in claims 17.

For at least these reasons the cited references do not read on the claimed invention.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 04/30/2022Primary Examiner, Art Unit 2692